JOINDER NO. 1 TO
RESTRICTED SUBSIDIARY GUARANTEE

JOINDER NO. 1 TO RESTRICTED SUBSIDIARY GUARANTEE (this “Joinder”), dated as of
July 20, 2009, by each of AmeriGas Eagle Propane, L.P., a Delaware limited
partnership and AmeriGas Eagle Parts & Service Inc., a Delaware corporation for
the benefit of Wachovia Bank, National Association as agent (in such capacity,
the “Agent”) for the Banks (as defined in the Guarantee Agreement referred to
below).

A. Reference is made to (a) that certain Credit Agreement, dated as of April 17,
2009 (as amended, supplemented or otherwise modified from time to time, (the
“Credit Agreement”) by and among AmeriGas Propane, L.P. (the “Borrower”),
AmeriGas Propane, Inc., Petrolane Incorporated, Agent, JPMorgan Chase Bank, N.A.
as Documentation Agent and as a Bank, Citizens Bank of Pennsylvania, as
Syndication Agent and as a Bank and the other financial institutions party
thereto and (b) that certain Restricted Subsidiary Guarantee dated as of
April 17, 2009 (as amended, supplemented or otherwise modified from time to
time, the “Guarantee Agreement”), by the Guarantors for the benefit of the Agent
and the Banks.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Guarantee Agreement and the Credit
Agreement.

C. The Guarantors have entered into the Guarantee Agreement in order to induce
the Banks to extend credit to the Obligors. Section 22 of the Guarantee
Agreement provides that additional Subsidiaries may become Guarantors under the
Guarantee Agreement by execution and delivery of a counterpart of such Guarantee
Agreement. Each of the undersigned Restricted Subsidiaries (each such Restricted
Subsidiary individually a “New Guarantor” and collectively the “New Guarantors”)
is executing this Joinder in accordance with the requirements of the Credit
Agreement to become a Guarantor under the Guarantee Agreement in order to induce
the Banks to make additional extensions of credit to the Obligors and as
consideration for the extensions of credit previously made to the Obligors.

Accordingly, each New Guarantors agree as follows:

SECTION 1. In accordance with Section 22 of the Guarantee Agreement, each New
Guarantor by its signature below becomes a Guarantor under the Guarantee
Agreement with the same force and effect as if originally named therein as a
Guarantor and each New Guarantor hereby (a) agrees to all the terms and
provisions of the Guarantee Agreement applicable to it as a Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Guarantor thereunder are true and correct on and as of the date hereof.
In furtherance of the foregoing, each New Guarantor, jointly and severally with
the other Guarantors, irrevocably and unconditionally guarantees the
Obligations. Each reference to a “Guarantor” in the Guarantee Agreement shall be
deemed to include each New Guarantor. This Joinder is a supplement to the
Guarantee Agreement, which Guarantee Agreement is hereby incorporated herein by
reference.

SECTION 2. Each New Guarantor represents and warrants to the Agent and the other
Banks that this Joinder has been duly authorized, executed and delivered by it
and constitutes its legal, valid and binding obligation, enforceable against it
in accordance with its terms.

SECTION 3. Each New Guarantor acknowledges and agrees that it has received,
reviewed and is satisfied with the Credit Agreement and the Guaranty.

SECTION 4. This Joinder may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Joinder shall become effective when the Agent shall have received
counterparts of this Joinder that, when taken together, bear the signatures of
each New Guarantor and the Agent. Delivery of an executed signature page to this
Joinder by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Joinder.

SECTION 5. Except as expressly amended, supplemented or modified hereby, the
Guarantee Agreement shall remain in full force and effect.

SECTION 6. THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 17 of the Guarantee Agreement. All communications
and notices hereunder to each New Guarantor shall be given to it at the address
set forth under its signature below.

IN WITNESS WHEREOF, the New Guarantors and the Agent have duly executed this
Joinder as of the day and year first above written.

AMERIGAS EAGLE PROPANE, L.P.,
a Delaware limited partnership

By: AMERIGAS EAGLE HOLDINGS, INC., its general partner

By:
Name: Robert W. Krick
Title: Vice President and Treasurer
Location of Chief Executive Office:

460 N. Gulph Road
King of Prussia, PA 19406

Address for Notices:
c/o AmeriGas Propane, Inc.


P.O. Box 965
Valley Forge, PA 19482
Attention: Treasurer

AMERIGAS EAGLE PARTS & SERVICE, INC.,
a Delaware corporation

By:
Name: Robert W. Krick
Title: Vice President and Treasurer
Location of Chief Executive Office:

460 N. Gulph Road
King of Prussia, PA 19406

Address for Notices:
c/o AmeriGas Propane, Inc.


P.O. Box 965
Valley Forge, PA 19482
Attention: Treasurer

Accepted and Agreed to:

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Agent for the Banks

By:
Name:
Title:


